Per Curiam:
Smith v. Kingston Bor., 120 Pa. 357, squarely decides, under the general borough act of April 3, 1851, P. L. 320, that upon the failure of a property owner to repair his sidewalk, after notice to do so, the borough may repair it and file a lien against the owner for the cost thereof, with 20 per centum additional as a penalty. This is precisely what was done in this case; and, although a large number of errors were assigned to the proceedings below, we fail to see merit in any of them. The discussion of the foot-front rule is out of place, as that was adopted merely as a means of ascertaining the cost of the improvement to each lot. Nor is it any.objection that separate liens were filed against each lot of the block. The defendant has cut his property up, and plotted it as town lots. The court below might have consolidated the suits to save costs, but the same object was accomplished by the arrangement that one suit should be the test of all.
Judgment affirmed.